Case 5:16-cv-00071-LGW-BWC Document 67 Filed 08/18/20 Page 1 of 2

                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                              By casbell at 1:08 pm, Aug 18, 2020
Case 5:16-cv-00071-LGW-BWC Document 67 Filed 08/18/20 Page 2 of 2
